
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


THE HOME DEPOT, INC.
AMENDED AND RESTATED
EMPLOYEE STOCK PURCHASE PLAN
(As Amended and Restated Effective July 1, 2003)


Section 1
PURPOSE

        The purpose of The Home Depot, Inc. Amended and Restated Employee Stock
Purchase Plan is to provide Employees of the Company and its Designated
Subsidiaries with an opportunity to purchase Common Stock of the Company on a
payroll or other compensation deduction basis. The Plan is intended to qualify
as an "employee stock purchase plan" under Code Section 423. The Plan will,
accordingly, be construed so as to extend and limit participation in a manner
within the requirements of that Code section. In addition, this Plan authorizes
the grant of options and issuance of Common Stock that do not qualify under Code
Section 423 pursuant to rules and procedures adopted by the Committee and
designed to achieve desired tax or other objectives in particular locations
outside the United States.

Section 2
BACKGROUND

        The Plan is an amendment and restatement and merger of The Home
Depot, Inc. Amended and Restated Employee Stock Purchase Plan and The Home
Depot, Inc. Amended and Restated Non-U.S. Employee Stock Purchase Plan (the
"Prior Plans"). The terms of the Plan as contained in this document will apply
with respect to Purchase Periods beginning on and after the Effective Date. The
terms of the Prior Plans as in effect before this amendment and restatement will
apply with respect to any offerings that began before the Effective Date.

Section 3
DEFINITIONS

        As used in the Plan, the following terms, when capitalized, have the
following meanings:

        (a)   "Board" means the Company's Board of Directors.

        (b)   "Business Day" means a day that the New York Stock Exchange is
open if the Shares are then listed on such exchange.

        (c)   "Code" means the Internal Revenue Code of 1986, as amended.

        (d)   "Committee" means the committee described in Section 11.

        (e)   "Common Stock" means the common stock of the Company, $.05 par
value per share, or any stock into which that common stock may be converted.

        (f)    "Company" means The Home Depot, Inc., a Delaware corporation, and
any successor corporation.

        (g)   "Compensation" means an Employee's "benefit compensation" as
determined under The Home Depot FutureBuilder. The Committee may change the
definition of Compensation on a prospective basis.

        (h)   "Contributions" means all amounts credited to the Participant's
Payroll Deduction Account.

        (i)    "Corporate Transaction" means (i) any stock dividend, stock
split, combination or exchange of shares, recapitalization or other change in
the capital structure of the Company, (ii) any merger, consolidation, spin-off,
spin-out, split-off, split-up, reorganization, partial or complete liquidation
or other distribution of assets (other than a normal cash dividend), issuance of
rights or warrants to

--------------------------------------------------------------------------------


purchase securities or (iii) any other corporate transaction or event having an
effect similar to any of the foregoing.

        (j)    "Designated Subsidiary" means a Subsidiary that has been
designated by the Board or the Committee as eligible to participate in the Plan
as to its eligible Employees.

        (k)   "Disability" means, with respect to a Participant, the
Participant's becoming eligible for permanent and total disability benefits
under the Company's or a Designated Subsidiary's long-term disability plan.

        (l)    "Effective Date" means July 1, 2003.

        (m)  "Employee" means any person who performs services for, and who is
classified as an employee on the payroll records of the Company or a Designated
Subsidiary.

        (n)   "Fair Market Value" means, with respect to any date, the closing
price of the Common Stock on the New York Stock Exchange on that date or, in the
event that the Common Stock is not traded on that date, the closing price on the
immediately preceding trading date. If the Common Stock is no longer traded on
the New York Stock Exchange, then "Fair Market Value" means, with respect to any
date, the fair market value of the Common Stock as determined by the Committee
in good faith.

        (o)   "Offering Date" means the first Business Day of each Purchase
Period.

        (p)   "Participant" means a participant in the Plan as described in
Section 5.

        (q)   "Payroll Deduction Account" means the bookkeeping account
established for a Participant in accordance with Section 6.

        (r)   "Plan" means The Home Depot, Inc. Amended and Restated Employee
Stock Purchase Plan, as set forth herein, and as amended from time to time.

        (s)   "Purchase Date" means the last Business Day of each Purchase
Period.

        (t)    "Purchase Period" means a period of six months commencing on
January 1 and July 1 of each year, or such other period as determined by the
Committee; provided, however, that in no event will any Purchase Period be
longer than 27 months.

        (u)   "Purchase Price" means an amount equal to 85% of the Fair Market
Value of a Share on the Offering Date or on the Purchase Date, whichever is
lower.

        (v)   "Retirement" means, with respect to a Participant, the
Participant's termination of employment with the Company or a Designated
Subsidiary after completing at least 5 years of continuous employment and
attaining age 60.

        (w)  "Share" means a share of Common Stock, as adjusted in accordance
with Section 16.

        (x)   "Subsidiary" means a domestic or foreign corporation of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary. The definition of Subsidiary should be
interpreted so as to include any entity that would be treated as a "subsidiary
corporation" under Code Section 424(f).

Section 4
ELIGIBILITY

        (a)   Eligible Employees. Any person who is an Employee as of an
Offering Date in a given Purchase Period will be eligible to participate in the
Plan for that Purchase Period, subject to the requirements of Section 5 and the
limitations imposed by Code Section 423(b). Notwithstanding the foregoing, the
Committee may, on a prospective basis, (i) exclude from participation in the
Plan any or

2

--------------------------------------------------------------------------------

all Employees whose customary employment is for not more than 20 hours per week
or five months per year, and (ii) impose an eligibility service requirement of
up to two years of employment. The Board may also determine that a designated
group of highly compensated employees (within the meaning of Code
Section 414(q)) are ineligible to participate in the Plan.

        (b)   Five Percent Shareholders. Notwithstanding any other provision of
the Plan, no Employee will be eligible to participate in the Plan if the
Employee (or any other person whose stock would be attributed to the Employee
pursuant to Code Section 424(d)) owns capital stock of the Company and/or holds
outstanding options to purchase stock possessing five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company
or of any Subsidiary.

Section 5
PARTICIPATION

        An Employee may become a Participant in the Plan by completing a payroll
deduction authorization form and any other required enrollment documents
provided by the Committee or its designee and submitting them to the Committee
or its designee in accordance with the rules established by the Committee. The
enrollment documents will set forth the amount of the Participant's
Compensation, up to twenty percent (20%), or such other limit as is designated
by the Committee including any minimum Contribution percentage, to be paid as
Contributions pursuant to the Plan. The Committee may provide for a separate
election (of a different percentage) for a specified item or items of pay. In
countries where payroll deductions are not feasible, the Committee may permit an
Employee to participate in the Plan by an alternative means, such as by check.

Section 6
CONTRIBUTIONS

        (a)   Payroll Deductions. A Participant's payroll deductions will begin
on the first payroll paid following the Offering Date and will end on the last
payroll paid on or before the Purchase Date of the Purchase Period, unless the
Participant elects to withdraw from the Plan as provided in Section 9 or ceases
Contributions pursuant to Section 6(c). A Participant's enrollment documents
will remain in effect for successive Purchase Periods unless the Participant
elects to withdraw from the Plan as provided in Section 9, ceases Contributions
pursuant to Section 6(c), or timely submits new enrollment documents to change
the rate of payroll deductions for a subsequent Purchase Period in accordance
with rules established by the Committee.

        (b)   Payroll Deduction Account. The Committee will credit the amount of
each Participant's Contributions to the Participant's Payroll Deduction Account.
A Participant may not make any additional payments to the Participant's Payroll
Deduction Account, except as expressly provided in the Plan or as authorized by
the Committee.

        (c)   Changes to Payroll Deductions. A Participant may reduce the
percentage of authorized payroll deductions once each Purchase Period by
delivery of a new payroll deduction authorization form to the Committee or its
designee. The change will become effective as soon as administratively
practicable after receipt. A Participant may cease Contributions to the Plan at
any time. Unless the Participant elects to withdraw from the Plan as provided in
Section 9, the funds in the Participant's Payroll Deduction Account will not be
refunded to the Participant but instead will be used to purchase Shares for the
Participant on the Purchase Date.

        (d)   No Interest. No interest or other earnings will accrue on a
Participant's Contributions to the Plan.

        (e)   Foreign Currency. Except as otherwise specified by the Committee,
payroll deductions made with respect to Employees paid in currencies other than
U.S. dollars will be accumulated in local currency and converted to U.S. dollars
as of the Purchase Date.

3

--------------------------------------------------------------------------------


Section 7
STOCK PURCHASES

        (a)   Automatic Purchase. On each Purchase Date, each Participant will
be deemed, without further action, to have elected to purchase the number of
whole, or if in the Committee's discretion fractional, Shares that the
Participant's Payroll Deduction Account balance can purchase at the Purchase
Price on that Purchase Date. Except as otherwise specified by the Committee, any
amounts that are not sufficient to purchase a whole Share will be retained in
the Participant's Payroll Deduction Account for the subsequent Purchase Period.
Any other amounts remaining in the Participant's Payroll Deduction Account after
the Purchase Date will be returned to the Participant.

        (b)   Delivery of Shares. As soon as practicable after each Purchase
Date, the Committee will arrange for the delivery of the Shares purchased by
Participants on the Purchase Date. The Committee may permit or require that
Shares purchased under the Plan be deposited directly with a provider designated
by the Committee. The Committee may require that Shares be retained by the
designated provider for a specified period of time and may restrict dispositions
during that period, and the Committee may establish other procedures to permit
tracking of disqualifying dispositions of the Shares or to restrict transfer of
the Shares.

        (c)   Notice Restrictions. The Committee may require, as a condition of
participation in the Plan, that each Participant agree to notify the Company if
the Participant sells or otherwise disposes of any Shares within two years of
the Offering Date or one year of the Purchase Date for the Purchase Period in
which the Shares were purchased.

        (d)   Shareholder Rights. A Participant will have no interest or voting
right in a Share until a Share has been purchased on the Participant's behalf
under the Plan.

Section 8
LIMITATION ON PURCHASES

        Participant purchases are subject to the following limitations:

        (a)   Purchase Period Limitation. Subject to the calendar year limits
provided by Section 8(b), the maximum number of Shares that a Participant will
have the right to purchase in any Purchase Period will be determined by dividing
(i) $25,000 by (ii) the Fair Market Value of one Share on the Offering Date for
such Purchase Period.

        (b)   Calendar Year Limitation. No right to purchase Shares under the
Plan will be granted to an Employee if such right, when combined with all other
rights and options granted under all of the Code Section 423 employee stock
purchase plans of the Company, its Subsidiaries or any parent corporation
(within the meaning of Code Section 424(e)), would permit the Employee to
purchase Shares with a Fair Market Value (determined at the time the right or
option is granted) in excess of $25,000 for each calendar year in which the
right or option is outstanding at any time, determined in accordance with Code
Section 423(b)(8).

        (c)   Refunds. As of the first Purchase Date on which this Section
limits a Participant's ability to purchase Shares, the Participant's payroll
deductions will terminate, and the Participant will receive a refund of the
balance in the Participant's Payroll Deduction Account as soon as practicable
after the Purchase Date.

Section 9
WITHDRAWAL FROM PARTICIPATION

        A Participant may withdraw all, but not less than all, of the
Contributions credited to the Participant's Payroll Deduction Account at any
time before a Purchase Date by notifying the Committee or its designee of the
Participant's election to withdraw, pursuant to rules prescribed by the

4

--------------------------------------------------------------------------------


Committee. If a Participant elects to withdraw, all of the Participant's
Contributions credited to the Participant's Payroll Deduction Account will be
returned to the Participant and the Participant may not make any further
Contributions to the Plan for the purchase of Shares during that Purchase
Period. A Participant's voluntary withdrawal during a Purchase Period will not
have any effect upon the Participant's eligibility to participate in the Plan
during a subsequent Purchase Period.

Section 10
EMPLOYMENT TERMINATION

        (a)   Termination Other Than Death, Disability or Retirement. If a
Participant's employment with the Company or a Designated Subsidiary terminates
for any reason other than death, Disability or Retirement, the Participant will
cease to participate in the Plan and the Company or its designee will refund the
balance in the Participant's Payroll Deduction Account.

        (b)   Ineligible Employee. In the event of a Participant's death, or the
Participant ceases to be an eligible Employee for any reason other than
employment termination at any time during a Purchase Period, at the election of
the Participant, or the Participant's legal representative in the event of the
Participant's death, the Participant's Payroll Deduction Account balance will be
(i) distributed to the Participant, or to the Participant's estate in the event
of the Participant's death, or (ii) held until the end of the Purchase Period
and applied to purchase Shares in accordance with Section 7.

        (c)   Termination Due to Disability or Retirement. If a Participant's
employment with the Company or a Designated Subsidiary terminates during a
Purchase Period due to Disability or Retirement no more than three months before
the Purchase Date for the Purchase Period, then, at the Participant's election,
the Participant's Payroll Deduction Account balance will be (i) distributed to
the Participant, or (ii) held until the end of the Purchase Period and applied
to purchase Shares in accordance with Section 7. Section 10(c)(ii) shall apply
in the event the Participant fails to make a timely election pursuant to rules
established by the Committee.

        (d)   Leaves of Absence. The Committee may establish rules regarding
when leaves of absence will be considered a termination of employment.
Notwithstanding the foregoing, where a period of leave exceeds ninety (90) days,
a Participant's employment relationship with the Company or a Designated
Subsidiary will be deemed to have terminated on the 91st day of such leave
unless the Participant's right to reemployment is guaranteed either by statute
or contract.

Section 11
PLAN ADMINISTRATION

        The Plan will be administered by the Committee, which will be appointed
by the Board. The Committee will be the Compensation Committee of the Board
unless the Board appoints another committee to administer the Plan. The Board
from time to time may fill vacancies on the Committee. Subject to the express
provisions of the Plan, the Committee will have the discretionary authority to
interpret the Plan; to take any actions necessary to implement the Plan; to
prescribe, amend, and rescind rules and regulations relating to the Plan; and to
make all other determinations necessary or advisable in administering the Plan.
All such determinations will be final and binding upon all persons. The
Committee may request advice or assistance or employ or designate such other
persons as are necessary for proper administration of the Plan.

Section 12
RIGHTS NOT TRANSFERABLE

        Rights under the Plan are not transferable by a Participant and, during
the Participant's lifetime, may be exercised only by the Participant.

5

--------------------------------------------------------------------------------

Section 13
RESERVED SHARES

        Subject to adjustments as provided in Section 14, the maximum number of
Shares available for purchase on or after the Effective Date is: (i) 21,493,660
Shares with respect to options and issuances of Shares that are intended to
qualify under Code Section 423 (less Shares issued under The Home Depot, Inc.
Amended and Restated Employee Stock Purchase Plan with respect to the Purchase
Period ending April 18, 2003), and (ii) 21,245,516 Shares (less Shares issued
under The Home Depot, Inc. Amended and Restated Non-U.S. Employee Stock Purchase
Plan with respect to the Purchase Period ending April 18, 2003) with respect to
options and issuances of Shares under Section 18 that are not intended to
qualify under Code Section 423. Shares issued under the Plan may be Shares of
original issuance, Shares held in treasury, or Shares that have been reacquired
by the Company.

Section 14
CAPITAL CHANGES

        In the event of a Corporate Transaction, other than a Corporate
Transaction in which the Company is not the surviving corporation, the number
and kind of shares of stock or securities of the Company to be subject to the
Plan, the maximum number of shares or securities that may be delivered under the
Plan, and the selling price and other relevant provisions of the Plan will be
appropriately adjusted by the Committee, whose determination will be binding on
all persons. If the Company is a party to a Corporate Transaction in which the
Company is not the surviving corporation, the Committee may take such actions
with respect to the Plan as the Committee deems appropriate.

Section 15
AMENDMENT

        The Board may at any time, or from time to time, amend the Plan in any
respect. The stockholders of the Company, however, must approve any amendment
that would increase the number of Shares that may be issued under the Plan
pursuant to options intended to qualify under Code Section 423 (other than an
increase merely reflecting a change in capitalization of the Company pursuant to
Section 14) or a change in the designation of any corporations (other than a
Subsidiary) whose employees become Employees under the Plan.

Section 16
PLAN TERMINATION

        The Plan and all rights of Employees under the Plan will terminate:
(a) on the Purchase Date on which Participants become entitled to purchase a
number of Shares greater than the number of reserved Shares remaining available
for purchase as set forth in Section 13, or (b) at any date at the discretion of
the Board. In the event that the Plan terminates under circumstances described
in (a) above, reserved Shares remaining as of the termination date will be made
available for purchase by Participants on the Purchase Date on a pro rata basis
based on the amount credited to each Participant's Payroll Deduction Account.
Upon termination of the Plan, each Participant will receive the balance in the
Participant's Payroll Deduction Account.

Section 17
GOVERNMENT REGULATIONS

        The Plan, the grant and exercise of the rights to purchase Shares under
the Plan, and the Company's obligation to sell and deliver Shares upon the
exercise of rights to purchase Shares, will be subject to all applicable
federal, state and foreign laws, rules and regulations, and to such approvals by
any regulatory or government agency as may, in the opinion of counsel for the
Company, be required or desirable. The Committee may withhold from any payment
due under the Plan or take any other action it deems appropriate to satisfy any
federal, state or local tax withholding requirements.

6

--------------------------------------------------------------------------------


Section 18
FOREIGN JURISDICTIONS

        The Committee may adopt rules or procedures to accommodate the
requirements of local laws of foreign jurisdictions, including rules or
procedures relating to the handling of payroll deductions, conversion of local
currency, payroll taxes and withholding procedures. The Committee may also adopt
rules and procedures applicable to specific Designated Subsidiaries or locations
that are not intended to be within the scope of Code Section 423, which may
differ from the other provisions of the Plan, subject to the provisions of
Section 13.

Section 19
GOVERNING LAW

        The Plan will be governed by the laws of Delaware, without regard to
that State's choice of law rules.

7

--------------------------------------------------------------------------------



QuickLinks


THE HOME DEPOT, INC. AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN (As
Amended and Restated Effective July 1, 2003)
